DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
2.	Following prior arts of record are considered pertinent to applicant's disclosure.
	a.	US 10,764,507 B1 – hereafter Li

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    127
    579
    media_image1.png
    Greyscale


Status of Claims
5.	This Office Action is in response to the application filed on August 31st 2020. Claims 1-20 are pending examination.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 08/31/2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
8.	The abstract of the disclosure is objected to because Abstract content more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,812,765. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1, as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim narrower in scope and falls within the scope of the examined claim. That is, the instant application claim boarder in every aspect than the patent claim and therefore an obvious variant therefore.
Instant Application 17/007,169
Patent 10,812,765
1. An image processing apparatus comprising: 
processing circuitry configured to, receive a first captured image and a second captured image simultaneously captured via first imaging pixels and second imaging pixels, respectively, that are one of stacked or are arranged on a same layer of an imaging element, the second imaging pixels having a higher signal-to-noise ratio (SNR) than the first imaging pixels, select a target pixel from the first captured image, the target pixel in the first captured image having a corresponding pixel in the second captured image or an interpolated image of the second captured image, extract pixels from the second captured image or the interpolated image of the second captured image based on a luminance value of the corresponding pixel to generate extracted pixels, select pixels corresponding to the extracted pixels from the first captured image as selected pixels, and correct a luminance value of the target pixel based on luminance values of the selected pixels.
An image processing apparatus comprising: 
processing circuitry configured to, receive a first captured image and a second captured image simultaneously captured via first imaging pixels and second imaging pixels, respectively, that are one of stacked or are arranged on a same layer of an imaging element, the second imaging pixels having a higher signal-to-noise ratio (SNR) than the first imaging pixels, select a target pixel from the first captured image, the target pixel in the first captured image having a corresponding pixel in the second captured image or an interpolated image of the second captured image, extract pixels from the second captured image or the interpolated image of the second captured image to generate extracted pixels such that first luminance values of the extracted pixels are close to a second luminance value of the corresponding pixel, select pixels corresponding to the extracted pixels from the first captured image as selected pixels, and correct a luminance value of the target pixel based on luminance values of the selected pixels.

Table 1: Shows the difference claimed feature(s) of the instant application and the patent.

	Claim 8 of the instant application corresponds to claim 8 of the patent.
	Claim 9 of the instant application corresponds to the claim 9 of the patent.

	Claim 19 of the instant application corresponds to the claim 20 of the patent.

Allowable Subject Matter
Claims 2-7, 11-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable pending the Double Patenting (DP) rejections above.
Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        October 19, 2021